department of the treasury internal_revenue_service washington d c tax exempt and government entities contact person identification_number telephone number employer_identification_number division number release date date date uil code legend prize program dear this is in reply to your request for a private_letter_ruling that the monetary prizes you will award to individuals pursuant to your proposed prize program will not be taxable_expenditures within the meaning of sec_4945 and sec_4945 of the internal_revenue_code facts you have been recognized by the internal_revenue_service as an organization described in sec_501 of the code and are classified as a private_operating_foundation described in sec_4942 you were established for charitable scientific educational and religious purposes your specific objectives are to increase and disseminate mathematical knowledge to educate mathematicians and other scientists about new discoveries in the field of mathematics to encourage gifted students to pursue mathematical careers and to recognize extraordinary achievements and advances in mathematical research in addition to your present activities you propose to adopt a new prize program to advance mathematical knowledge and recognize achievement in mathematics under this program you will make monetary awards on an objective and non-discriminatory basis to individuals who are able to solve any of several specific mathematical problems that have resisted solution over the years the prizes would be awarded under the following rules and restrictions a proposed solution to a prize problem would be considered complete when it has been published in a mathematics journal of worldwide repute and the solution has general acceptance in the mathematics community two years after its publication your board_of directors will publicize this program widely anyone who is a not a disqualified_person with respect to you as defined in sec_4946 of the code or is not a current member of your scientific advisory board is eligible to receive an award the awards are not intended to finance any future activities of the recipients and you impose no conditions as to how recipients may expend the awards ruling requested the monetary prizes you will award to individuals under the proposed prize program will not be taxable_expenditures within the meaning of sec_4945 and sec_4945 of the internal_revenue_code law sec_170 of the code includes an organization that is organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_4945 of the code imposes excise_taxes on each taxable_expenditure made by a private_foundation sec_4945 of the code states that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for the purposes described in sec_4945 through d sec_4945 of the code describes a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code refers to any purpose other than one specified in sec_170 in revrul_75_393 1975_2_cb_451 a private_foundation encourages and assists in the development of a particular field of literary criticism the foundation pays its annual net_income to a person who has written the best work of literary criticism during the preceding year the award recipient is determined by a majority vote of a selection committee consisting of the heads of the english departments of three prominent universities the committee reviews all major publications in which eligible works may appear in addition the organization solicits the submission of eligible works by communicating the availability of the award to the general_public in a variety of ways the award is granted in recognition of past outstanding achievement in the literary field and is not intended to finance any activities and no conditions are imposed on the manner in which the recipient may expend the award the ruling concludes that because the awards are granted in recognition of past achievements in the field of literary criticism they are not intended to finance any future activities of an individual grantee and no conditions are imposed on the manner in which the awards may be expended by the recipients they are made for purposes other than those stated in sec_4945 of the code thus they are not taxable_expenditures within the meaning of that provision in revrul_76_460 1976_2_cb_371 a private_foundation sponsors an annual competition among students attending schools specializing in teaching a particular craft the purpose of the competition is to raise the quality standards in the craft courses in the schools a competition committee of the foundation awards grants to the students who they judge to be the best there is no requirement that the selected individuals perform any further activity and there is no restriction as to the use to which the individuals may put the grants the ruling concludes that the grants are made in recognition of past achievements in the craft course they are not intended to finance any future activities of an individual grantee no conditions are imposed on the manner in which the awards may be expended by the recipients therefore because the grants are made for purposes other than those stated in sec_4945 of the code they are not taxable_expenditures within the meaning of that section the ruling also concludes that the grants are made for educational_purposes within the meaning of sec_170 of the code and therefore are not taxable_expenditures within the meaning of sec_4945 in revrul_77_380 1977_2_cb_419 situation grants are made by a private_foundation to individuals in the field of journalism primarily in recognition of past achievement the grants are not intended to finance any future activity of the recipient there are no conditions or requirements to be met subsequent to receiving the grants therefore because the awards are not grants to individuals for travel study or other similar purposes by these individuals the grants are made for purposes other than those stated in sec_4945 of the code and are not taxable_expenditures within the meaning of that section analysis under sec_4945 of the code an amount_paid or incurred by a private_foundation is a taxable_expenditure within the meaning of sec_4945 if it is a grant to an individual for travel study or other similar purposes unless it meets the requirements of sec_4945 thus an amount_paid or incurred by a private_foundation to an individual that is not for the purpose of travel study or for other similar purposes is not a taxable_expenditure under sec_4945 revrul_75_393 supra revrul_76_460 supra and revrul_77_380 supra situation conclude that grants made by a private_foundation in recognition of past achievements that are not intended to finance any future activities of the grant recipient and which impose no conditions on the manner in which the awards may be expended by the recipient are not considered grants made to individuals for travel study or other similar purposes under sec_4945 of the code and therefore are not taxable_expenditures within the meaning of sec_4945 the monetary prizes you will award to individuals under the prize program will be granted in recognition of specific past achievements in the field of mathematics they are not intended to finance any future activities and you impose no conditions on the manner in which the recipients may expend the awards therefore because the prizes you will award are similar to the prizes awarded by the private_foundations in the above revenue rulings they are not described in sec_4945 of the code because they are not made for travel study or other similar purposes therefore the monetary prizes you will award to individuals under the proposed prize program will not be taxable_expenditures within the meaning of sec_4945 under sec_4945 of the code an amount_paid or incurred by a private_foundation is a taxable_expenditure within the meaning of sec_4945 if it is made for any purpose other than one specified in sec_170 relating to religious charitable scientific literary or educational_purposes the monetary prizes you will award to individuals under the prize program will be granted on an objective and nondiscriminatory basis to further your charitable educational and scientific purposes within the meaning of sec_170 of the code therefore they will not be taxable_expenditures within the meaning of sec_4945 ruling the monetary prizes you will award to individuals under the proposed prize program will not be taxable_expenditures within the meaning of sec_4945 and sec_4945 of the internal_revenue_code this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
